PER CURIAM:
On February 29, 1984, claimant’s vehicle, a 1984 Chevrolet Chevette, was damaged while driving on Route 33 east of Buckhan-non, Upshur County, West Virginia. Claimant was travelling in an easterly direction and was passed by two of respondent’s trucks, travelling westerly. The trucks were spreading cinders on the road, and as the first truck passed, cinders from the top of the truck hit claimant’s vehicle, cracking the windshield. The damage was repaired at a cost of $203.88. Claimant testified that she was reimbursed for the full amount of the damage by her insurance company. Since the claimant has sustained no actual loss, the Court need not make a determination concerning liability, and dismisses the claim.
Claim disallowed.